      Case: 4:19-cv-00078-GHD-RP Doc #: 1-1 Filed: 05/21/19 1 of 6 PageID #: 8




          IN THE CIRCUIT COURT OF WASHINGTON COUNTY, MISSISSIPPI
                                FOURTH JUDICIAL DISTRICT

PAMELA COLEMAN, PERSONAL REPRESENTATIVE                                                   PLAINTIFFS
AND SURVIVING SPOUSE OF ROBERT E. COLEMAN,
DECEASED, INDIVIDUALLY AND AS PERSONAL
REPRESENTATIVE ON BEHALF OF ALL WRONGFUL
DEATH BENEFICIARIES OF ROBERT E. COLEMAN, DECEASED

VS.                                                        CIVIL ACTION NO.:CC-4 (                         Cj

FDJ TRUCKING, LLC, FREDERICK NICHOLS,                                       DEFENDANTS
DANEKINS RODGERS AND JEREMY RODGERS,
ALL INDIVIDUALLY, CHADRICK JONES,
INDIVIDUALLY, AND JOHN DOES MO


                                          SUMMONS


THE STATE OF MISSISSIPPI
OR ANY LAWFUL PROCESS SERVER

TO:     FDJ Trucking. LLC
        c/o Frederick Nichols, Agent for Process
        906 Perkins Drive
        Rayvilie, LA 71269

        or, any place he may be found

                                    NOTICE TO DEFENDANT

THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU
MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS.

        You are required to mail or hand-deliver a copy of a written response to the Complaint to Bill
Striebeck, the attorney for the Plaintiffs, whose post office address is P.O. Box 519, Greenville,
Mississippi 38702-0519, and whose street address is 1024 Washington Ave., Suite 104, Greenville,
Mississippi38701. Your writtenanswer must be mailed or delivered within(30) days from thedate of
delivery of this summons and Complaint or a judgement by default will be entered against you for the
money or other things demanded in the Complaint.

        You must also file the original of your written answer with the Clerk of this Court within a
reasonable time afterward.

        Issued under in^dn(^u^&e'?|^iof said Court, this, the •-H
                                                              . ' ' day of April, 2019.
                                            la^gARA ESTERS-PARKER, CIRCUIT CLERK
                              HT Wi,a. /§f
                                                                           A,    ^    .        f         IXHIBIT
      Case: 4:19-cv-00078-GHD-RP Doc #: 1-1 Filed: 05/21/19 2 of 6 PageID #: 9




          IN THE CIRCUIT COURT OF WASHINGTON COUNTY, MISSISSIPPI
                                FOURTH JUMCIAL DISTRICT

PAMELA COLEMAN, PERSONAL REPRESENTATIVE                                              PLAINTIFFS
AND SURVIVING SPOUSE OF ROBERT E. COLEMAN,
DECEASED, INDIVIDUALLY AND AS PERSONAL
REPRESENTATIVE ON BEHALF OF ALL WRONGFUL
DEATH BENEFICIARIES OF ROBERT E. COLEMAN, DECEASED

VS.                                                       CIVIL ACTION NO.:


FDJ TRUCKING, LLC, FREDERICK NICHOLS,                                      DEFENDANTS
DANEKINS RODGERS AND JEREMY RODGERS,
ALL INDIVIDUALLY, CIIADRICK JONES,
INDIVIDUALLY, AND JOHN DOES MO


                                           SUMMONS


THE STATE OF MISSISSIPPI
OR ANY LAWFUL PROCESS SERVER

TO:     Chadrick Jones
        2229 HWY. 578
        Winnsboro, LA 71295

        or, any place he may be found

                                   NOTICE TO DEFENDANT

THE COMPLAINT WHICH IS ATTACHEDTO THIS SUMMONS IS IMPORTANT AND YOU
MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS.

        You are required to mail orhand-deliver a copy ofa written response to the Complaint to Bill
Striebeck, the attorney for the Plaintiffs, whose post office address is P.O. Box 519, Greenville,
Mississippi 38702-0519, and whose street address is 1024 Washington Ave., Suite 104, Greenville,
Mississippi 38701. Your written answer must be mailed or delivered within (30)days from the date of
delivery of this summons and Complaint or ajudgement by default will be entered against you forthe
money or other things demanded in the Complaint.

        You must also file thc^gin^ of your written answer with the Clerk of this Court within a
        ble lime after\\;^rdj^)!..iSjJ^\
        Issued im                             of said Court, this, the! > \ day of April, 2019.


                                             RBARA ESTERS-PARKER, CIRCUIT CLERK


                                                                                               D.C.
     Case: 4:19-cv-00078-GHD-RP Doc #: 1-1 Filed: 05/21/19 3 of 6 PageID #: 10



         IN THE CIRCUIT COURT OF WASHINGTON COUNTY, MISSISSIPPI
                               FOURTH JUDICIAL DISTRICT

PAMELA COLEMAN, PERSONAL REPRESENTATIVE                                            PLAINTIFFS
AND SURVIVING SPOUSE OF ROBERT E. COLEMAN,
DECEASED, INDIVIDUALLY AND AS PERSONAL
REPRESENTATIVE ON BEHALF OF ALL WRONGFUL
DEATH BENEFICIARIES OF ROBERT E. COLEMAN, DECEASED

VS.                                                     CIVIL ACTION NO.: 0(Vj\ VOoSfS C(

FDJTRUCICNG, LLC, FREDERICK NICHOLS,                        RarpiueH M, IptP^t)ANTS
DANEKINS RODGERS AND JEREMY RODGERS,                                         ^
ALL INDIVIDUALLY, CHADRICK JONES,
INDIVIDUALLY, AND JOHN DOES 1-10                                    APR 2 h 2019
                                         COMPLAINT
                                     (Juiy Trial Demanded)^^"-
        COMES NOW the Plaintiffs, bycounsel, and would show unto theCourt the following, to-

wit:


                                          1. PARTIES


1.      PlaintiffPamela Coleman is an adult resident citizen of Greenville, Washington County,

Mississippi and is the surviving spouse of Robert E. Coleman, deceased, and she is bringing this

Complaint on behalfof herselfand the wrongful death heirs of Robert E. Coleman, deceased.

2.      Defendant FDJ Trucking, LLC is a limited liability company organized and existing under

thelawsof theStateof Louisiana, doing business in Mississippi and having committed a tort within

this State, may beserved with process of this Court byservice upon its registered agent, Frederick

Nichols, 906 Perkins Drive, Rayville, LA 71269.

3.     Defendants Frederick Nichols, Danekins Rodgers and JeremyRodgers, each individually

are the listed members of FDJ Tnicking, LLC, and are adult resident citizens of Louisiana whom

may be served with process of this Court at 906 Perkins Drive, Rayville, LA 71269.

4.     Defendant Chadrick Jones was the employee/driver of FDJ Trucking, LLC and is an adult

resident citizen of Louisiana whom may be served with process of this Court at 2229 HWY 578,
     Case: 4:19-cv-00078-GHD-RP Doc #: 1-1 Filed: 05/21/19 4 of 6 PageID #: 11



Winnsboro, LA 71295.

5.      Defendants John Does 1-10are as yet unknown individuals and/or legal entities who

potentially share legal culpability forthis collision and the injuries, loss and damages sustained by

the Plaintilfs.


                                  II. JURISDICTION AND VENUE


6.      Jurisdiction and venue are proper inthe Circuit Court ofWashington County, Mississippi,

as the collision which gives rise to this cause ofaction occurred inWashington County, Mississippi.

                                              in. FACTS


7.      Onorabout March 12,2019, Robert E. Coleman was operating a motor vehicle inasafeand

careful manner at the intersection of Fairview Avenue and U.S. Highway 82 in Greenville,

Washington County, Mississippi when a tractor owned and operated by the Defendants herein,

transporting atrailerloaded withsoybeans, and beingdriven byDefendant Chadrick Jones, ran ared

light at anexcessive rate of speed colliding with Robert E. Coleman, all of which caused grievous

injuries to Robert E. Coleman resulting in his wrongful death.

8.      Atalltimes referenced herein, Chadrick Jones was acting within thecourse and scope ofhis

employment with the Defendants herein.

9.      The collision and resulting wrongful death to Robert E. Coleman and other damages were

directly and proximately caused bythenegligence of the Defendants, each individually and by and

through its employee,agent, servant and representative, ChadrickJones, in his failureto exercisea

proper degree of care in the following respects, to-wit:

        a.        Failing to use reasonable care;

        b.        Failing to maintain a proper lookout;

        c.        Failing to maintain the Tractor/trailer under proper control;

        d.        Operating the tractor/trailer in a careless and reckless manner under the
                  circumstances then and there existing;

                                                Page -2-
       Case: 4:19-cv-00078-GHD-RP Doc #: 1-1 Filed: 05/21/19 5 of 6 PageID #: 12




          e.      Failing to yield theright-of-way;

          f.      Violating the statutory rules ofthe road by running ared light;
          g.      Violating the statutory rules of the road by traveling at an unlawful and excessive
                 speed in violation of the there posted speed limit;

          h.     Traveling atan excess speed when approaching an intersection;
          i.     By other actsof negligence as will be shown at the trial of this cause.

 10.      Further, Defendants failed to properly and adequately train their employee, Chadrick Jones,
to safely operate and tow heavy loads, including the trailer load ofsoybeans, through urban areas
including the area within the municipal limits ofGreenville, Mississippi.
11.       The Defendants employee's violation ofthe applicable Statestatutory and/or regulations and
certain Federal Motor Carrier Safety Standards constitute negligence per se.

12.       Further, the actions ofall Defendants were grossly negligent and were ofsuch wanton,
reckless, malicious orintentional wrongful conduct and in such gross disregard to have caused the

wrongful death orRobert E. Coleman, entitling the Plaintiffs to an award ofpunitive damages.
          WHEREFORE, Pamela Coleman, individually as the surviving spouse of Robert E.

Coleman, deceased, and asthepersonal representative ofthewrongful death beneficiaries ofRobert

E. Coleman, deceased, prays for an award ofdamages for the wrongful death ofRobert E. Coleman,
including but not limited to the extreme pain and suffering suffered by the decedent beforehis actual

death, the medical expenses incurred by the decedent, any damages for loss ofproperty, the loss of
income, the loss of association, love, affection and the loss of the enjoyment of the life of Robert E.

Coleman, funeral/burial expenses, attorney's fees to administer the estate of Robert E. Coleman,

punitive damages, and allother damages allowed under the Mississippi Wrongful Death Act; all in

an amount to be determined byajury at the trial ofthis cause together with prejudgment and post

judgmentinterest and all costs of litigation.

         RESPECTFULLY SUBMITTED this the                      day of April. 2019.



                                                Page -3-
  Case: 4:19-cv-00078-GHD-RP Doc #: 1-1 Filed: 05/21/19 6 of 6 PageID #: 13




PRESENTED TO THE COURT BY:




Bill Strieb^,]Esq.        / I
                .aintj^s
MSB No. 8530



WILLIAM R. STRIEBECK, P.A.
P. O. Box 519
Greenville, Mississippi 38702-05i9
Telephone: (662) 378-3261
Facsimile: (662) 378-5450
Email: wmstiiebeck@-gmail.com
       vsabbatini@,bellsoiith.net




                                     Page-4-
